Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, and 19-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Warfford et al (US 2013/0213542 A1) in view of Sawai (US 2012/0318420 A1).
Regarding claim 1, Warfford discloses a tire including a partially exposed block, comprising: a tread, a plurality of blocks protruding outwardly from the tread, wherein each block includes a sipe that divides the block in a first portion and a second portion (figures 1, 4 
Regarding claim 16, Warfford teaches a tire with a rib formed by a plurality of blocks (22). Additionally, Watford’s figure 4 and 5 depicts a zig-zag pattern extending in a radial direction. Although Warfford doesn’t explicitly show the chamfered inner walls, it is conventionally known in the sipe art for the sipes to have inner walls. Analogous art, Sawai, depicts chamfered edges 7 in the radial direction on the acute corners where sipes 8a meet the edge of the land portion (see figure 1 and 3 [0031]). Both Sawai and Warfford are analogous art since both have sipes with acute angles with respect to the land portion. Therefore, it would have been obvious to one having ordinary skill in the art to have modified Warfford’s tire to include chamfered sipe openings to suppress occurrence of damage such as tipping at the acute-angled corners between the sipes and improve noise resistance [0034].  The chamfer 7 extends in a radial direction at the corner and part of the sipe wall opposite the chamfer is exposed due to the cutout.
As for claims 19-24, although Warfford is silent to the chamfered edge extending in a radial direction, analogous art, Sawai, depicts radially chamfered edges in figures 1 and 3.  Since Warfford teaches zigzag sipes in figure 1, the second chamfered edge would expose a second zigzag after the initial wear. Additionally, Warfford disclose each block has a plurality of sipes, and the first rib is a mirror image and parallel of the second rib (figure 1, 22). Figure 1 also depicts each sipe extending from a first circumferential 
Regarding claims 25-26, Warfford discloses each block has a first and second portion, wherein the first portion has a first interior wall and the second portion has a second interior wall, wherein each first portion has a first pair of lateral ends defined by a first pair of lateral walls, wherein each second portion has a second pair of lateral ends defined by a second pair of lateral walls wherein the first interior wall of each first portion includes a first pattern and the second interior wall of each second portion includes a second pattern corresponding to the first pattern.  Warfford is silent to the chamfered extending in the radial direction. Analogous art, Sawai, depicts chamfered edges in the radial direction in figure 1 and 3. Both Sawai and Warfford are analogous art since both have sipe with acute angles with respect to the land portion. Therefore, it would have been obvious to one having ordinary skill in the art to have modified Warfford’s tire to include chamfered sipe openings to suppress occurrence of damage such as tipping at the acute-angled corners between the center sipes and improve noise resistance [0034].   Additionally, Warfford’s figure 4 depicts the first and second patterns meshing with each other. 
    PNG
    media_image1.png
    315
    619
    media_image1.png
    Greyscale
 

As per claim 29, Warfford depicts wherein each pattern extends entirely across its corresponding portion (annotated figure 1 and 4). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Warfford et al (US 2013/0213542 A1) in view of Sawai (US 2012/0318420 A1) and further in view of Radulescu (US 6,467,517 B1). 
Regarding claims 3-6, Warfford is silent to protrusion and recess. Nonetheless, analogous art, Radulescu, depicts each pattern contains a protrusion extending from first interior wall of each first portion, wherein the pattern of the first interior wall of each first portion contains a protrusion and recess, second interior wall of each second portion has a pattern corresponding to the pattern of each first portion and each pattern extends entirely across its corresponding first portion (column 8, lines 35-48 and figures 3b, 5b, 6b and 7b). It 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Warfford et al (US 2013/0213542 A1) in view of Sawai (US 2012/0318420 A1) and further in view of Ratliff, JR (US 2004/0069389 A1). 
Regarding claims 18, Warfford does not explicitly disclose a top surface of each first and second portion having a plurality of corners where over half of the plurality of angles of each shape are obtuse. Nonetheless, it is conventional known in the tire art to have chamfered or beveled edges. Same field of endeavor, Ratliff, discloses the use of multi-planar chamfer edges in blocks to improve traction, stiffness and wet traction performance [001]. Ratliff further teaches away from the use of traditional chamfers that are cut an angle between 30-75° since they are too weak to hold up to the stresses of contacting the road [0003].  Therefore, it would have been obvious to one having ordinary skill in the art to have more than a half of the corner angles as obtuse to withstand the stressed of contacting the road. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of newly cited reference Sawai (US 2012/0318420 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749